 ARTHURYOUNG & COArthur Young and CompanyandNina Bloom Case2-CA-22164September 28 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 5 1988, Administrative Law JudgeRaymond P Green issued the attached decisionThe Respondent filed exceptions and a supportingbnef and the General Counsel filedan answeringbnef iThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord2 in light of the exceptions and briefs andhas decided to affirm the judge srulingsfindings 3and conclusions and to adopt the recommendedOrder 4The judge did not explicitly apply the entireanalysis setforth inWright Line 5However wefind that the judge s decision satisfies the analyticalobjectives ofWright Line 6In this regard we findthat the judge correctly concluded that the Respondent s asserted reasons for the discharges ofBloom andCohen either did not exist or were notrelied on by the Respondent Therefore the judgedid not have to go through the burden shiftinganalysis ofWright LineAssuming arguendo that the Respondents asserted reasons did play a part in the discharges wefind that the Respondent has failed to meet itsburden of establishing that it would have discharged Bloom and Cohen in the absence of theirprotected activities'The General Counselsmotion tocorrect the transcriptis granted2On August 16 1988 the Respondent filed a motion requesting thatthe record be reopenedto receiveinto evidence relevant portions of anEqual EmploymentOpportunityCommission determinationdatedMay23 1988 which foundthat the evidence presented by the Charging Partydid not establish a violationof the AgeDiscriminationinEmploymentAct (ADEA) On September12 1988the General Counsel filed a responseto the motion TheRespondents motion is deniedas the proffered evidencewouldnot alter the result in this caseSeeCentral BroadcastCo280 NLRB 501 (1986)Boards Rules and Regulations Sec102 48(d)(1)3 The Respondenthas excepted to some of the judge s credibility findrags The Board s establishedpolicy isnot to overrule an administrativelaw judges credibilityresolutions unless the clear preponderance of allthe relevantevidence convincesus that theyare incorrectStandard DryWall products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We havecarefully examinedthe recordand find no basis for reversingthe findings4We shall issuea new notice to employees to conform to the judge srecommended Order5 251 NLRB 1083 (1980) enfd 662 F 2d 899 (1st Cir 1981) certdenied 453U S 989 (1982) approved inNLRB v Transportation ManagementCorp462 U S 393 (1983\6 SeeLimestoneApparel Corp255 NLRB 722 (1981) enfd 705 F 2d799 (6th Cir 1982)39ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the RespondentArthurYoung and Company New York New York itsofficersagents successors and assigns shall takethe action set forth in the Order except that the attached notice is substituted for that of the administrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discharge our employees becausethey concertedly complain about their wageshours or other terms and conditions of employmentWE WILL NOT impose restrictions on where orwhen our employees may talk for the purpose ofdiscouraging our employees from engaging in concerted activity for their mutual aid and protectionWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Nina Bloom and Lisa Cohen immediate and full reinstatement to their former jobsor if those jobs no longer exist to substantiallyequivalent positionswithout prejudice to their seniority or any other rights or privileges previouslyenjoyed and WE WILL make them whole for anyloss ofearningsand other benefits resulting fromtheir discharge less any netinterim earnings plusinterestWE WILL notify each of them that we have removed from our files any reference to her discharge and that the discharge will not be usedagainst her in any wayARTHUR YOUNG AND COMPANYLarry SingerandGail AusterEsqsfor the GeneralCounselLois A Chamberlain Esqfor the RespondentDECISIONSTATEMENT OF THE CASERAYMOND P GREEN Administrative Law Judge Thiscase was heard by me on various days in September and291NLRB No 6 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOctober 1987 The charge in this case was filed by NinaBloom on 30 March 1987 and the complaintwas issuedon 14 May 1987 by the Regional Director for Region 2of the National Labor Relations Board In substance thecomplaint alleges(1)That on 27 February and 3 March 1987 the Company discharged Nina Bloom and Lisa Cohen respectivelybecause they concertedly made complaints abouttheir wages and working conditions(2) That on or about 26 or 27 February 1987 the Company by Supervisors Judith Wayne and Anne Giardinaorally promulgated a rule prohibiting discussions amongemployees at anytime at the Company s facilityFINDINGS AND CONCLUSIONSIJURISDICTIONIt is admitted and I find that the Employer is engagedin interstate commerce within the meaning of Section2(2) (6) and (7) of the ActIIOPERATIVE FACTSPrior to their dischargeNina Bloom and Lisa Cohenworked for the Company for about 6 years and 2 yearsrespectivelyBoth were employed as proofreaders in theDocument Processing Center where their immediate supervisorwas Sonia Flores At the time of the eventstherewere 5 proofreaders employed in the Centerwhich consisted of about 29 employees The overall supervisorwas Ann Giardina director of the DocumentProcessing CenterGiardina in turn reported to WalterWohlgemuth a partner in the firm Judith Wayne wasthe personnel administrator responsible for personnelfunctions vis a vis the firm s nonprofessional employeesShe reported to Alan Brott who among other thingswas the director of personnel developmentDuring their employment Nina Bloom and Lisa Cohenwere average employees Thus according to their annualevaluations they tended to be graded as satisfactory iThere is also evidence that Bloom over the years hasbeen somewhat of a chronic complainerIt seems to me that almost all the events in this casecan be traced back to November 1986 when the firmhired two new proofreadersat salarieshigher than theproofreaders then employedThese new proofreaderswere Ivy Leon and Ron LandskronerThe hiring of the new proofreaders engendered talkamong at least Bloom and Cohen and on 2 DecemberBloom complained to Wayne about the fact that the newproofreaderswere receiving highersalariesthan bothBloom and Cohen Wayne told Bloom to talk about hersalary with Giardina The following day Giardina issuedwrittenwarnings to both Bloom and Cohen regardingpast latenesses some of which were trivialOn 23 or 24 December Nina Bloom called JudithWayne to ask if anything had been done about her salaryi In Bloom s evaluationof 4 August1985 (more thana year before theevents in this case)her supervisor wroteNina mustlearn to leave herpersonal problems outof the office If she cannot we may have to reconsider Nina s continuedemployment at Arthur YoungThis is the only timeBloomwas told that her jobmightbe in jeopardyHer evaluationfor 1986indicates improvementcomplaintWhen Wayne said that she had told Bloom totalk to Giardina Bloom responded I can see I in notgoing to get anywhere with youOn 12 or 13 January 1987 Bloom and Cohen togetherwent to see Alan Brott They discussed with him thesalary situation of the proofreaders focusing on the factthat the new proofreaders were hired at highersalariesthan they were making 2 Brott in essence replied thathe would lookintothe matter and discuss it with JudithWayneOn 16 and 18 February Brott met separately withBloom and Cohen Basically he rejected their safetycomplaintsOn 18 or 19 February some of the proofreaders wentout for dinner together In attendance were Nina BloomLisa Cohen Ivy Leon and Ron Landskroner (DebbieGraham did not attend) Some remarks allegedly made atthis dinner are heavily relied on by the Respondent in itsdefense as it claims that Ivy Leon reported to management that certain racial and ethnic slurs were made atthis dinner Specifically the Respondents witnesses testsfeed that Leon told Giardina on 26 February that Bloomsaid in substance that Puerto Ricans and blacks ran theDocument Processing Center and that the way to getahead in that department was to be Puerto Rican orblackAlso it is claimed that Bloom said that ThelmaWitherspoon (a black woman who works at the frontdesk) had gotten further in life than she deservedInterestingly Ivy Leon testified that the alleged racialremarks were made by Bloom but not at the dinner andthatGiardina had misunderstood her as to date NinaBloom on the other hand credibly testified that at thedinner Leon asked the others present if the supervisorsliked her to which Bloom said that she would do finebecauseYou re Puerto Rican Ann is Puerto Rican andSonia is Puerto Rican I note that Sonia Flores testifiedwhen Ivy Leon told her about these remarks at thedinner Flores laughed because she thought they were ridiculousOn 19 February employee Maureen McGovern gavenotice to JudithWayneWhile there she also complained about the manner in which Giardina and Floresspoke to other employees ThereafterMcGovern toldCohen about her conversation with Wayne and suggested that Cohen go talk to her As a result of this bothLisa Cohen and Debbie Graham made appointments tosee Judith Wayne where they each raised complaints Inthis respectLisa Cohen credibly testified that she resterated her previous complaints about the new proofreadersbeing given highersalariesShe also testified that shecomplained aboutGiardina bullying employees andabout Flores using profanity 3 Cohen testifed that shefelt thatWayne had given her a sympathetic hearing sothat after their conversation she told other employees inthe department that if they had complaints they shouldgo see Judith Wayne2 They also questioned the need to hire more proofreaders when therewas not enough work for the proofreaders already on staff3Wayne testified that both Debbie Graham and Lisa Cohen complained about the use of foul language by Giardina and Flores She couldnot recall if Cohen raised the salary issue ARTHUR YOUNG & CO41Sonia Flores testified that on Tuesday 24 Februaryemployee Joyce Imbrosci told her that the proofreaderswere getting togetherand goingup to the personel department to complain aboutthe managementof the Document Processing Center According to Flores Imbroscisaid that she was being harassed to join and makecomplaints (I note here that the nature of this allegedharassment was never divulged to me )4 In any eventFlores states she then told Giardina of her conversationwith Imbrosci whereupon they both went to see JudithWayne who confirmed that there were complaints aboutthe use of foul language at the front desk (Flores conceded that she did use suchlanguage)According toGiardina Judith Wayne also said that Bloom had cometo see her in December about her salary and that someof the proofreaders had gone to see Brott According toWayne and Giardina the latter said that the people inthe department (proofreading) were congregating andwhispering and that work was not getting done at thisbusy time of the year 5On Wednesday 25 February Judith Wayne with AnnGiardinametwith the proofreadersAccording toWayne she decided to hold this meeting because nowork was being done some employees were upset and itwas being said that Wayne wasencouragingemployeesto make complaints about their supervisors 6 Wayne testified that she told the proofreaders that it was not appropriate for people to force other employees to come toher to make complaints that she never instigated complaints that the firm would not tolerate strong arm orunion like tactics and that employees should not be congregatingwhen work had to be done According to AnnGiardinaWayne said that she was aware that someproofreaders had gone to the personnel department tocomplain that some proofreaders were harassing othersto make complaints that she would not stand for theseunion type tactics and that she was aware of the salaryproblems that the firm was working on to correctDuring this meeting Nina Bloom at various times soughtto raise the salary issue but was told by Wayne with increasingirritation that discussion of that issue was notappropriate at that time At the end of the meeting it appears that Bloom may have told some of the other proofreaders that they werespinelessbabies because no oneelse was willing to raise complaintsAccording to Giardina after themeeting Nina Bloomcame over to her and said she was not involved in anyof the nonsense that Lisa and Debbie were involved inGiardinaassertsthat Bloomsaid(while banging her handon the desk for emphasis) the real issue here is thatLisaDebbie and I want more moneyOn the day after the proofreadersmeeting(26 February) Ivy Leon went to talk to Ann Giardina AccordingGiardina testified that Flores told her that employee Minell Williamshad claimed of being harassed She did not know however the nature ofthe alleged harassment5 There is some dispute about how busy this time of year was forproofreaders John Mulligan testified that they were very busy at thefront desk in February and there was a lot of reproduction work Proofreaders however do not do reproduction work6 In a pretrial affidavit Wayne when describing her reasons for holding this meeting did not assert that work was not getting doneto Leon she told Giardina that she had nothing to dowith complaints which were based on jealousy Duringthe course of this conversation Leon said she told Giardiva that on one occasion Bloom had told her that shewould have no problem fitting in because the DocumentCenter was run by Puerto Ricans She also said she toldGiardina that remarks had been made to the effect thatThelma Witherspoon had gotten further in life than shedeserved and that some of the proofreaders made fun ofWitherspoon s speech She also talked about the proofreaders dinner saying that Cohen was the Norma Raeof the group According to Leon she did not say thatthe racial or ethnic remarks were made at the proofreadersdinner but that Giardina mistakenly assumed thatthey wereAs to the above noted conversation Giardina testifiedthat Leon came to her saying that she did not agree withNina Lisa and Debbie Giardina asserts that Leon saidthat there was a proofreaders dinner on 19 Februarywhere Bloom and Cohen were encouraging the others tocomplain about Giardina and Flores and Bloom andCohen wanted more money According to Giardina IvyLeon said that someone at the dinner (without mentioning names)said that Puerto Ricans were running the department and that Thelma Witherspoon had gotten further in life than she deserved because she was blackGiardina testified that she related her conversation to hersupervisorWalt Wohlgemuth In this regardWohlgemuth testified that Giardina told him that work was notgetting done that people were sitting around documenting their complaints against management and were tryingto get others to complain and that two proofreadersmade racial slurs to the effect that in order to get aheadin the department you had to be black or Puerto RicanOn Friday 27 February Giardina told Flores that shewanted to stop all the congregating at the proofreadersbooths (The proofreaders workin pairs inbooths) Inthis respectRon Landskroner testified that on that dateGiardina told him there was to be no further associationamong the proofreaders except for what was required bythe work that there would be no more socializing andno more congregating at each other s boothsOn the morning of 27 February a meeting was heldwith Ann Giardina Judith Wayne Walt Wohlgemuthand Alan Brott At this meeting decisions were made todischarge Nina Bloom and to issue a warning to DebbieGraham Regarding Lisa Cohen it apparently was decided that Ann Giardina was to question her further and touse her own judgment as to whether Cohen should bedischargedWith respect to the meeting on 27 February AnnGiardina testified that she reported that the departmentwas disrupted that work was not getting done and thattherewas a lot of gossiping She says she related theracial slurs that consisted solely of the remarks aboutPuerto Ricans running the department and about Witherspoon getting further in life than she deserved becauseshewas blackGiardina states that she reported thatBloomCohen and Graham were mentioned as thepeople responsible for the disruption that they weregoing around harassing others to make complaints She 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalso states that they discussed the marginal work recordof Bloom and Cohen According to Giardina it was decided at the meeting to discharge Bloom to giveGraham a warning and that she would confront Cohenabout the proofreaders dinner and make a decision foror againstdischarge based on Cohen s responseAccording to Wohlgemuth he made the decision todischarge Bloom at the 27 February meeting based on(1) her disruptive behavior (2) her harassment of otheremployees (3) the racial remarks and (4) the fact thatshe wasa marginalemployee Regarding the racial commentsWohlgemuth stated that the only racial remarkshe could recalldiscussingat this meeting were the statements aboutgetting ahead in the department and thatthe only person linked to these remarks was Nina BloomWith respect to Cohen he stated that Giardina was directed to check to see if Cohen was actually involved inencouragingother people to file complaintsAs to thework flow Wohlgemuth could not cite any specific jobsbeing lateas a resultof the alleged disruption by theproofreaders 7 He also testified that in the past althoughthere have been complaints by minority employees aboutalleged discriminatory promotions in favor of whites heknew of no cases where any disciplinary actions weretaken in that connectionAlan Brott testified that Giardina reported a significantdisruption in the department by Bloom Cohen andGraham He stated that she reportedracial commentsbeing made by Cohen and Bloom those consisting of theremarks about Thelma Witherspoon getting further inlife than she deserved and remarks to the effect that youhad to be Puerto Rican to get ahead in the departmentAccording to Brott the employment histories of thethree employees were reviewed and it was decided todischarge Bloom to warn Graham and to get more information about Cohen s involvement in the racial comments(He states Graham was not linked to the racialcomments )JudithWayne testified that she was not present duringsome part of the meeting on 27 February She testifiedthat the discussion when she was present focused on theracial comments She also stated that the performanceratings of the three employees were discussed In thelatter respect she stated that Cohen s evaluation was satisfactory and that Graham was evaluated as a good employeeLater on 27 February Giardina told Bloom that shewas being discharged She also w rote up a memorandumon that date a cop) of which was delivered to the personnel office on 3 March It statedNina Bloom has been a marginal performer forthe six years that she has been employed at ArthurYoungInDecember 1986 Nina formally complainedabout her salary Nina was told that her salary wasbased on her job level and performance and thatArthur Young believed it to be appropriate ApparIvy Leon who was called as a witness by the Respondent and whono longer works for the Company testified that although Nina Bloomtalked excessively there were no jobs during February 1987 that she andBloom worked on together that missed a deadlineently frustrated because of her inability to obtain asalary increase she became involved with twoother department members in an effort to discreditdepartment management This was brought to myattention by several other department members whocomplained they had felt harassed and pressured tojoin this activityThey indicated discussion aboutthis effort to discredit department management tookplace during and outside work hours Based on theinformation offered by department members the activity in which Nina was involved was highly disruptive to departmental operation and moraleThis situation combined with her marginal performance convinced me that her termination was inthe best interest of the departmentAccordinglyNina was terminated on Friday February 27 1987Itappears that Giardina at some point revised theabove memorandum a copy which was sent to the personnel office on 18 March It statedOn February 27 1987I terminatedNina Bloom aproofreader in the Document Processing Center Idiscussedhermarginalperformance over the sixyears that she has been employed at Arthur YoungI also discussedher involvement in the activity todiscredit departmentalmanagementwhich I hadlearned about from other members of the Centerand had documented I told her that this incidentwhich was highly disruptive to departmental operation and morale combined with her marginal performance had convinced me that herterminationswas in the best interest of the departmentNina denied any involvement in the activity andblamed it on Debbie Graham another Proofreaderin the Center She said that she thought she was agood Proofreader I went over a number of recentincidents in her file as well as past performancereview lateness problems prior disruptive behavioretc Shesaid againthat she thought she was a goodProofreaderThen she said that she thought shewas going to get fired after the argument she hadwith JudtihWayne duringthemeetingwith theProofreaders on February 25 1987 She said thatfiring only her was not going to solve my problemsShe said that she felt sorry for me andguessed thatI had been stuck with the dirty work I did notrespond to this since I did not want to get into aprotracted discussion with herInote that in neither memorandum quoted above or ather exit interview with Bloom did Giardinamention anything about the alleged racial or ethnic slursOn 27 February Giardina confronted Cohen statingthat Giardina was aware of her activity to discredit departmentmanagementAccording to Cohen Giardinasaid that she knew that there was a dinner where peoplecomplained about PuertoRicans runningthe departmentand Thelma not deserving her job Cohen states that shereally did not understand what Giardina was talkingabout so sheremainedsilentGiardina asserts that Cohendenied attending the dinner According to Giardina she ARTHUR YOUNG & CO43next spoke to Ivy Leon again and Leon confirmed thatat the dinner Lisa Cohen was the Norma Rae and thatBloom made the racial commentsOn 3 March Giardina discharged Cohen I note thatduring cross examinationGiardina testified thatifCohen had not engaged in the activity of solicitingothers to complain to Judith Wayne I would not havedischarged her on 3 March In a memorandum writtenby Giardina to Wohlgemuth on 3 March she statedLisa Cohen has been a marginal performer forthe 22 months that she has been employed atArthur Young 8Based on the information offered by departmentmembers Lisa apparently frustrated because of hersalary became involved with two other departmentmembers in an effort to discredit departmental management This was brought to my attention by severa]other department members who complainedthey had felt harassed and pressured to join this activityThey indicated discussion about this effort todiscredit department management took place duringand outside work hours The activity in which Lisawas involved was highly disruptive to departmentaloperation and moraleThis situationcombined with Lisa s marginalperformance has convinced me that her terminationis in the best interest of the department I wouldlike to discuss this with you as soon as possibleAfter talking toWohlgemuth and having dischargedCohen Giardina wrote another memorandum (dated 3March but received in the personnel department on 8March) It statedOn February 27 1987 I spoke to Lisa Cohen aProofreader in the Document Processing Center Itold her that based on information offered by department members I was aware of her involvementin an activity to discredit departmentalmanagementwhich was highly disruptive to departmental operation and moraleI told her I knew about thedinner at which she and Nina had discussed recruiting other people in the Center to go talk to JudithWayne about Sonia and me I also told her that Ihad heard that there were racial comments madeand Arthur Young was not going to tolerate thisLisa denied any involvement in the activity andsaid that she knew nothing about the dinner or theracial comments I saidYou weren t at a dinnerwith Nina Bloom Ron Landskroner and Ivy Leonon Thursday February 19? She said that she didn tknow anything about a dinnerAfter I spoke to LisaI again spoketo Ivy Leona Proofreader in the Document Processing Centerwho had informed me about the dinner She toldme that Lisa was definitely at the dinner and wastheNorma Rae of the groupBased on Lisasmarginalperformance and herinvolvement in the activity to discredit departmen° In fact Lisa Cohen according to her annual evaluationandthe testimony of Judith Wayne was not a marginal performertalmanagementwhich has been documented Iconcluded that her termination was in the best interest of the department On March 3 1987 Lisawas terminatedLisa s only reaction was to sayAre we through9In a related matterDeborahGraham received aformal warning on 4 March In a memo dated 6 MarchGiardina explainedOn Wednesday March 4 Deborah Graham wasgiven a formalwarning dueto her involvementwith two other departmentmembers inan effort todiscreditdepartmentalmanagementThiswasbrought to my attention by several other department memberswho complained they had felt harassed and pressured to join this activity They mdicated that discussion about this effort to discreditdepartmentalmanagementtook place both duringand after working hours This activity was highlydisruptive to departmental operation and moraleIfDebbie takes part in future activities such asthis she will be terminatedDiscussionWhen proofreaders Nina Bloom and Lisa Cohen discovered in late November 1986 that two new proofreaders had been hired at salaries higher than their own theydiscussed this and came to the opinion that it was unfairOn 2 December Bloom went to protest this situation toJudithWayne the personnel administrator statingamong other things that both she and Cohen thought itunfair that newly hired proofreaders should receivehigher salariesThe evidence also discloses that in January 1987 both Cohen and Bloom together went to speaktoAlan Brott the director of personnel managementwhere they raised the disparate salary issue That suchactions by Bloom and Cohen constituted protected concerted activity within themeaning ofSection 7 of theAct is not amenable to serious debateMeyers Industries281 NLRB 882 (1986)B & P Trucking279 NLRB 693697 (1986) 9 Moreover the actions of Lisa Cohen andDeborah Graham in deciding to complain (and complaining) to Judith Wayne about verbal abuse by their supervisorsalsoconstitutedprotectedconcerted activitywithin the meaning of the ActAvalon Carver CommunityCenter255 NLRB 1064 1068 1070 (1981)In my opinion the principal reason that the CompanydischargedNina Bloom and Lisa Cohen was becausethey concertedly complained about the salary issue andwere perceived by management as encouraging otheremployees to present their grievances complaints orgripes to Judith Wayne over the heads of their supervisors 110Moreover I am convinced that had Bloom and°Whether it was fair or justified for the Company to pay the newproofreaders higher salanes is not relevant to the issues in this case10 Although the Company asserts that other employees were harassedintomaking complaints to management no evidence was presented concermng the nature of this alleged harassment 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCohen not raised their complaints and had they contraued to work at their jobs in thesame manneras they hadin the past they would not have been discharged Thisindeed was explicitly conceded by Giardina in Cohen scase when she testifiedIf Cohen had not engaged inthe activity of soliciting others to complain to JudithWayne I would not have discharged her on March 3In neitherthe case of Bloom nor Cohen do I concludethat either was discharged because of her performanceNor do I conclude that either was discharged becausetheir activities disrupted either their own work or thework of the department In this respect although NinaBloom may very well have been a talkative employeethere is insufficient evidence that any activity by her (orby Cohen) caused any work to be delayed or any deadline to be missedIn fact Ivy Leon (a witnesscalled bytheRespondent) testified that although she foundBloom s excessive talking to be annoying they nevermisseda deadline on any job that they worked on togetherMoreover John Mulligan (also called by Respondentas a witness)although testifying that there wasa great deal of reproduction work in February 1987 andthat the front desk of the Document Processing Centerwas very busy did not testify that therewas an unusualamount of proofreading work Indeed he tended to corroborate the testimony of Cohen and Bloom to the effectthat the proofreaders had a good deal of downtimeThe Respondent relies to alarge extenton allegedracial slursmadeby the discriminatees Basically thiscontentionboils down to some remarks attributed toNinaBloom(but not to Lisa Cohen) by Ivy Leon at adinner attended by most of the proofreaders on 19 February 1987 In essence the remarks at most were to theeffect that the Document Processing Center was run byPuerto Ricans and blacks that the way to get ahead inthat department was to be black or Puerto Rican "I thatThelma Witherspoon spoke funny 12 and that she hadgotten further in life than she deserved because she wasblack It is asserted that these remarks were reported toAnn Giardina by Ivy Leon on 26 February and in turntransmitted to highermanagementItwas these allegedremarks (and no others) which according to Respondent s witnesses were discussed at the meeting on 27 February where it was decided to discharge Nina BloomThe fact is however that at the time that Bloom wasdischarged the alleged racialslurswere not mentionedby Giardina as playing any role in the decision to discharge herMoreover in neither memorandum preparedby Giardina around the time of Bloom s discharge didshe even mention the alleged racial remarks as playingany role in the discharge decision Indeed it is my beliefthat the alleged racialcommentsby Nina Bloom hadlittle if anything to do with the decision to discharge herRather I believe that the principal reason for her discharge was that she was perceived by management assomeone who with Cohen was stirring up trouble by instigatingother employees to raise complaints about theirwages and other terms and conditions of employment In11No contention is made that any of the typically offensive ways ofdescribing blacks or Pureto Ricans was used12Witherspoon speaks with a southern accentLisa Cohen s case Respondent s reliance on the allegedracial slurs iseven less pursuasive because except for theassertion that she may have made fun of the way Witherspoon spoke no other racial remarks were attributed toher by Ivy LeonEven assuming arguendo that the allegedracial slursor ethnic comments were in fact made by Bloom and/orCohen and were in fact the main reason for their discharges I would still conclude that their discharges violated the Act as it is my opinion that these remarkswould be protected by Section 7 At worst these remarks simply were expressions of opinionamong employees thatminoritiesare given preferential treatmentvis a vis promotions in the Document Processing Centerbecause the supervisors also happened to be members ofminority groups Such an opinion expressed by employees (whether accurate) is directly related to terms andconditions of employment and is not so offensive as toadversely affect company disciplineNLRB v VoughtCorp788 F 2d 1378-1382 (8th Cir 1986)NLRB v NewYorkUniversityMedical Center702 F 2d 284 (2d Cir1983)Honeywell Inc250 NLRB 160 161 (1980) 13The complaintalso allegesthat on or about 26 and 27February the Respondent orally promulgated a rule prohibiting discussions among employees at anytime on theCompany s premises The evidence does not supportsuch a broad allegation On the other hand the evidencedoes establish that at that time Giardina did tell some ofthe proofreaders that they no longer could congregateand talk at their boothsunlesssuch talk related directlyto their work As the evidence establishes that this directive was directly responsive to the employees protectedconcerted activity described above I conclude that thisdirective violated Section 8(a)(1) of the ActSouthwireCo 277 NLRB 377 389-390 (1985)CONCLUSIONS OF LAW1The Respondent is an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) ofthe Act2 By discharging Nina Bloom and Lisa Cohen becauseof their protected concerted activity the Respondent hasviolated Section 8(a)(1) of the Act3By imposing restrictions at work on the talking ofits employees for the purpose of discharging employeesto engage in concerted activity for their mutual aid andprotection the Respondent has violated Section 8(a)(1)of the Act4 The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act13 Respondent asserts thathad it not dischargedBloomand Cohen forthe racial slursitwould have subjecteditself to potentialliability underTitle VII of the Civil Rights Act of 1964 To mymind Respondent s assertiongoes far beyond what the factsin this casecould conceivably justify InBundy v Jackson641 F 2d 934 (D C Cir 1981) the court heldthat the plaintiff had acause of action for apatternof sexualharassmentby her supervisorsCanddi YKansasCity Chiefs Football Club568 F 2d87 (8th Cir 1977) is alsoinapposite In that casethe court althoughnotingthatderogatorycommentscould be so excessiveand approbiousas to constitute an unlawful practice underTitleVIIdismissed plaintiffs action based on occasional ethnic slursmadeby his supervisor ARTHUR YOUNG & COiTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practicesI shallrecommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActHaving found that Respondent discriminatorily discharged Nian Bloom and Lisa Cohen I shall recommendthat Respondent offer themimmediateand full reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges and make them whole for any loss of earningsthey may have suffered by reason of the discriminationagainst themAll backpay provided shall be computedwith interest on a quarterly basis in the manner described by the Board in FW Woolworth Co90 NLRB289 (1950) and with interest computed in the mannerand amount prescribed inNew Horizons for the Retarded283 NLRB 1173 (1987)14 See alsoIsis Plumbing Co138NLRB 716 (1962)Additionally in accordance withSterling Sugars261NLRB 472 (1982) I shall recommend that Respondentexpunge from its files any reference to the discharge ofNina Bloom and Lisa Cohen and to notify them in writing that this has been done and that evidence of samewill not be used asa basisfor future personnel actionsagainst them,On these findings of fact and conclusions of law andon the entire record I issue the following recommended15ORDERThe Respondent Arthur Young and Company NewYork New York its officersagentssuccessors and assigns shall1Cease and desist from(a)Dishcarging employees because of their concertedaction of protesting their wages and other terms andconditions of employment14 In accordance with our decision inNew Horizonsfor the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendment to 26 U SC § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB651 (1977)15 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes45(b) Imposing restrictions on when and where employees can talk when such restrictions are for the purpose ofdiscouraging employees from engaging in concerted activity for their mutual aid and protection(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Nina Bloom and Lisa Cohen immediate andfull reinstatement to their former jobs or if those jobs nolonger exist to substantially equivalent positionswithoutprejudice to their seniority or any other rights or privileges previously enjoyed and make them whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against them in the manner set forthin the remedy section of the decision(b)Expunge from its files any reference to the discharges of NinaBloom andLisa Cohen and notify theminwriting that this has been done and that evidence ofthe discharges will not be used as a basis for any futurepersonnel actions against them(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records sot,ial security payment records timecardspersonnel records and reports and all other records neeessary to analyze the amount of backpay due under theterms of this Order(d)Post at its office copies of the attached noticemarkedAppendix 17 Copies of the notice on formsprovided by the Regional Director for Region 2 afterbeing signed by the Respondents authorized representativeshallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered defaced or covered by any other matenal(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply1If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board